ORDER

PER CURIAM.
Jerry Rainwater (hereinafter “Employee”) appeals the judgment granting Hollis David Kennedy’s (hereinafter “Supervisor”) motion for summary judgment on the basis that Employee’s claims against Supervisor are barred by section 287.120 of the Missouri Worker’s Compensation Act.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would be of no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).